           Case 1:19-cv-10200-AJN Document 38 Filed 09/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                               9/23/20
---------------------------------------------------------------------- X
                                                                       :
Allen Architectural Metals, Inc.,                                      :
                                                                       :
                                    Plaintiff,                         :   19-cv-10200 (AJN)
                                                                       :
                  -v-                                                  :       ORDER
                                                                       :
Paragon Restoration Corp., et al.,                                     :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- :
                                                                       X

ALISON J. NATHAN, United States District Judge:

        In light of the COVID-19 public health crisis, the Court will not hold the upcoming post-
discovery conference in this case in person. Counsel should submit a joint status letter on ECF
no later than seven days prior to the scheduled conference. The joint letter shall:

        1) Include a statement confirming that all fact discovery has been completed (the parties
           should not assume that the Court will grant any extensions);
        2) Include a statement regarding the status of any settlement discussions and whether the
           parties would like a referral to the Magistrate Judge or the Court-annexed Mediation
           Program for settlement discussions;
        3) Include a statement regarding whether any party intends to move for summary
           judgment on or before the deadline specified in the CMP;
        4) If no party intends to move for summary judgment, propose (a) a deadline for the
           submission of a joint final pre-trial order pursuant to Rule 5.A of the undersigned’s
           Individual Practices in Civil Cases, and (b) potential trial dates; and
        5) Indicate whether they can do without a conference altogether.

        After reviewing the parties’ joint status letter, the Court will issue an order indicating
whether the conference is cancelled and addressing any other relevant deadlines and information.
If a conference is held, it will be by telephone, albeit perhaps at a different time than the
currently scheduled time. To that end, if counsel believe that a conference would be appropriate,
they should indicate in their joint status letter all times on the date of the scheduled conference
that they would be available for a telephone conference. In either case, counsel should review
and comply with the Court’s Emergency Individual Rules and Practices in Light of COVID-19,
available at https://www.nysd.uscourts.gov/hon-alison-j-nathan.
        Case 1:19-cv-10200-AJN Document 38 Filed 09/23/20 Page 2 of 2




      SO ORDERED.

Dated: September 23, 2020                 __________________________________
       New York, New York                          ALISON J. NATHAN
                                                 United States District Judge




                                      2
